[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONFINIDING OF FACT
CT Page 4498
This is an action claiming that the defendant leased certain equipment from the plaintiff and returned the equipment in a damaged condition.
The matter was referred to an attorney factfinder, pursuant to Connecticut General Statutes § 52-549n et seq. The attorney factfinder, Carolyn Gould, conducted a hearing on October 22, 1997, after which the parties were scheduled to file briefs. The defendant's brief is dated November 12, 1997, and the plaintiff's brief is dated November 24, 1997.
The factfinder issued the Finding of Fact on February 19, 1998, and it was filed with this court on February 20, 1998, the one hundred twenty-first day after the evidence concluded.
The factfinder recommended judgment for the plaintiff in the amount of $7,867.37 The defendant has filed an Objection to Finding of Fact, claiming the factfinder's report was untimely filed and that it did not properly consider the evidence.
The allowance by the factfinder of the filing of post-trial briefs extended the completion date of the factfinding process. See Frank v. Streeter, 192 Conn. 601, 604 (1984) cf. Ficara v.O'Connor, 45 Conn. App. 626, 630 (1997). The completion date of an attorney factfinder's hearing, is calculated the same as any other trial and includes the post-evidence period of time allowed for the submission of briefs. The completion date of the hearing was November 24, 1997; and thus the attorney factfinder's report was timely filed.
The other claim of the defendant, that the attorney factfinder railed to find facts related to the defendant's special defense, is without merit. The defendant claims that the plaintiff was obligated to provide certain insurance on the equipment to protect the defendant from any claim of damage. The factfinder addressed and rejected this special defense in paragraphs 8-12 of her findings.
The defendant's Objection to Findings of Fact is overruled.
Judgment shall enter in accordance with the report. CT Page 4499
PITTMAN, J.